UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8214


STEVEN CUPP,

                Plaintiff - Appellant,

          v.

DUANE BROWN, Record Office Staff; CECIL NICHOLS; JOYCE
FRANCIS, Warden; DEBRA RANKIN; KUMA DEBOO; K. M. WHITE;
HARRELL WATTS,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:08-cv-00060-REM-JSK)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steven Cupp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven      Cupp   appeals       the     district      court’s       order

accepting      the   recommendation       of    the    magistrate        judge    and

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed     the   record     and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Cupp v. Brown, No. 2:08-cv-00060-REM-JSK (N.D.W. Va.

Nov. 3, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and    argument      would    not    aid   the   decisional

process.

                                                                           AFFIRMED




                                         2